On application for rehearing filed on behalf of the board of commissioners of the state bar, we are asked to reconsider our judgment on last rehearing, wherein the judgment of disbarment was modified to one of suspension from the practice of law.
To temper justice with mercy is but to respond to our best impulses in all the affairs of life. In so doing, however, our solicitude must take a wide range; must compass the import of our judgments on the justice and mercy which shall find expression in the wide fields to which they relate.
The professional misconduct now before us, clearly proven, goes to the integrity of the lawyer in his dealings with his clients, a fidelity so fundamental as to be expressly embodied in the attorney's oath on admission to the bar.
Fidelity to trust in general may be said to be the only foundation upon which an enduring structure of civilization can stand. The position of trust between lawyer and client is peculiarly exclusive, intimate, and sacred.
The lawyer becomes the spokesman, the advocate, the champion of the rights of his client *Page 130 
in a forum where no one else can enter, and where the client, for want of special learning, cannot take care of his own interests.
State authority certifies to its citizenship the fitness and character of the attorney.
The basis of confidence in the administration of justice becomes gravely involved.
We are impelled to conclude that our last judgment should be, and it is, modified to the extent that after the termination of the period fixed for such suspension, appellant shall not be automatically reinstated, but such suspension shall continue until he shall make proper proof of good character and fitness, submitted to the bar commission for their action subject to review by this court.
All the Justices concur.